Document Electronically Filed                                     May 27, 2021
Hon. Barbara C. Moses
United States Magistrate Judge
U.S. District Court for the Southern District of New York
500 Pearl Street, Room 920
New York, NY 1007-1312                                                                              5/28/21
                               Re:    Gherson v. Commissioner of Social Security
                                      Civil Action No: 1:20-cv-05651-BCM
Dear Judge Moses:

         This letter respectfully requests an extension of time of seven (7) days for Plaintiff to file
her Motion for Judgment on the Pleadings in this matter. Plaintiff’s Motion for Judgment on the
Pleadings is currently due on May 28, 2021 (Dkt. 8). The parties in this matter did not file a letter
with the Court advising we would proceed to briefing (Dkt. 8). Due to this error, staff in
Counsel’s office incorrectly calendared the due date of Plaintiff’s Motion for Judgment on the
Pleadings. Additionally, due to the backlog of transcripts created by COVID-19 and the
Commissioner’s response, the Commissioner is able to produce records at a rapid pace. As a
result, this has caused multiple, simultaneous filing deadlines that cannot be met. Plaintiff cannot
meet the current briefing deadline. This extension is needed to thoroughly and properly prepare
her Motion.

       Plaintiff’s counsel has contacted defense counsel who consents to this request. This
would be a first request to extend the time to file Plaintiff’s Motion for Judgment on the
Pleadings.

       If this request is granted, Plaintiff’s Motion for Judgment on the Pleadings will be due on
June 4, 2021. Subsequently, in accordance with the pattern of the Scheduling Order, the
Commissioner’s Response would then be due August 3, 2021. Plaintiff’s Reply would then be
due August 24, 2021.

Thank you for your consideration.              Respectfully submitted,

                                               /s/ Howard D. Olinsky
                                               Howard D. Olinsky, Esq.
                                               Bar Code H06529
                                               Counsel for Plaintiff

CC [via ECF]: Graham Morrison (Counsel for Defendant)

SO ORDERED.                                        Application GRANTED. SO ORDERED.

Dated: __May 28, 2021______
       New York, NY                                ___________________________
                                                   Barbara Moses
                                                   United States Magistrate Judge
                                                   May 28, 2021
